Citation Nr: 0110574	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-09 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for residuals of pneumonia 
and abscess of the right lung.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from December 1942 to February 
1946.

A May 1946 RO rating decision denied service connection for 
pneumonia and abscess of the right lung.  The veteran was 
notified of this determination in May 1946 and he did not 
appeal.

A July 1848 RO decision denied service connection for 
pneumonia and abscess of the right lung.  The veteran was 
notified of this determination in July 1948 and he did not 
appeal.

In 1998, the veteran submitted an application to reopen the 
claim for service connection for residuals of pneumonia and 
abscess of the right lung.  This appeal comes to the Board of 
Veterans' Appeals (Board) from a December 1998 RO rating 
decision that denied service connection for residuals of 
pneumonia and abscess of the right lung.


FINDINGS OF FACT

1.  By unappealed July 1948 RO decision, service connection 
for pneumonia and abscess of the right lung was denied.

2.  Evidence received subsequent to the July 1948 RO decision 
is of such significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for residuals of pneumonia and abscess of the 
right lung.

3.  The veteran's current respiratory disorder manifested by 
slight ventilatory impairment is causally related to his 
pneumonia and abscess of the right lung in service.


CONCLUSIONS OF LAW

1.  The unappealed July 1948 RO decision, denying service 
connection for pneumonia and abscess of the right lung, is 
final.  38 U.S.C.A. § 7105, previously Veterans Regulation 
No. 2(a); pt. II, par. III; Department of Veterans Affairs 
Regulation 1008; effective January 25, 1936 to December 31, 
1957 (West 1991); 38 C.F.R. §§ 20.302, 1103 (2000).

2.  New and material evidence has been received to reopen the 
claim for service connection for residuals of pneumonia and 
abscess of the right lung.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

3.  A respiratory disorder manifested by slight ventilatory 
impairment was incurred in active service.  38 U.S.C.A. 
§§ 1110, VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(to be codified as amended at 38 C.F.R. § 5107) (West 1991); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The July 1948 RO decision denied service connection for 
pneumonia and abscess of the right lung.  The veteran was 
notified of the decision and he did not appeal.  An 
unappealed decision is final with the exception that a 
claimant may later reopen the claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7105, 
previously Veterans Regulation No. 2(a); pt. II, par. III; 
Department of Veterans Affairs Regulation 1008; effective 
January 25, 1936 to December 31, 1957; 38 C.F.R. §§ 20.302, 
20.1103 (2000).  The question now presented is whether new 
and material evidence has been submitted since the unappealed 
July 1948 RO decision, denying service connection for 
pneumonia and abscess of the right lung to permit reopening 
of the claim.  38 C.F.R. 3.156(a) (2000); Manio v. Derwinski, 
1 Vet. App. 140 (1991).  For evidence to be deemed new, it 
must not be cumulative or redundant; to be material, it must 
bear directly and substantially upon the specific matter 
under consideration (here, whether it shows the presence of 
current residuals of pneumonia and right lung abscess in 
service).  A determination by VA that information constitutes 
"new and material evidence" means that the new information 
is significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the July 1948 RO 
decision, denying service connection for pneumonia and 
abscess of the right lung, consisted of statements from the 
veteran to the effect that he had shortness of breath related 
to pneumonia and abscess of the right lung incurred in 
service.  The evidence then of record also included service 
documents, including medical records, that showed the veteran 
was hospitalized from March to August 1943 for treatment of 
pneumonia, lobar, streptococcus haemolyticus, involving the 
lower lobe of the right lung; and septicemia, general, 
secondary to the first diagnosis.  The service medical 
records show that the veteran was transferred to another 
medical facility in August 1943.

The summary of the veteran's hospitalization from August to 
December 1943 notes that the veteran had developed headache 
and sore throat around March 20, 1943.  His symptoms worsened 
to the point where those typical of scarlet fever were found.  
He began to cough up blood-tinged sputum and signs of 
pneumonia developed.  A blood culture in April 1943 was 
positive for hemolytic streptococci.  A series of chest X-
rays showed an increasing area of pneumonitis and fluid at 
the right base that subsequently disappeared.  He was 
transferred to this facility for suspected unresolved 
pneumonia.  Chest X-rays in November 1943 in various 
projections following the instillation of Lipiodol into the 
bronchial system on the right demonstrated improvement in the 
region of the previously described minimal changes in the 
posterior portion of the right base.  The findings were 
considered insignificant.  At the time of his hospital 
discharge in December 1943, his vital capacity was somewhat 
under normal, but he was improving and considered ready for 
duty of a non-strenuous nature, limited to the continental 
United States.  The diagnoses were pneumonia, unclassified, 
severe, right lobe, cause undetermined, convalescent from; 
and lung abscess, acute, right lower lobe, secondary to the 
first diagnosis.

A private medical report dated in June 1948, was also of 
record in July 1948.  This report notes that a chest X-ray of 
the veteran in June 1948 revealed deformity of the right 
costophrenic angle that the signatory believed was due to 
previous pulmonary infection.

Since the June 1948 RO decision, various evidence has been 
submitted, including a private medical report of the 
veteran's treatment in August 1999.  This report notes that 
the veteran's pulmonary function tests were slightly below 
normal.  The signatory, a physician, opined that the 
veteran's slight ventilatory impairment was most likely from 
his complicated pneumonia in service.  This evidence by 
itself shows that the veteran has a respiratory disorder 
manifested by ventilatory impairment and links this condition 
to the veteran's pneumonia in service.  This evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
residuals of pneumonia and abscess of the right lung.  Hodge, 
155 F. 3d 1356.  Moreover, this opinion must be presumed 
credible for the purpose of determining whether the evidence 
is new and material.  Justus v. Principi, 3 Vet. App. 510 
(1992).  Hence, the Board finds that new and material 
evidence has been received to reopen the claim for service 
connection for residuals of pneumonia and abscess of the 
right lung.  

Having determined that there is new and material evidence to 
reopen the claim for service connection for residuals of 
pneumonia and abscess of the right lung, the Board will now 
review the issue of service connection for these residuals on 
the merits, as did the RO.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (to be codified at 38 U.S.C.A. §§ 5100, 5103A, and 
5126, and to be codified as amended at 5102, 5103, 5106 and 
5107) redefined VA's duty to assist a veteran in the 
development of a claim.  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claim.  There is no identified evidence not accounted for and 
an examination has been performed with regard to the claim 
for service connection for residuals of pneumonia and abscess 
of the right lung, including obtaining an opinion as to the 
etiology of the veteran's current respiratory disorder.  The 
veteran and his representative have been provided with a 
statement of the case that discusses the pertinent evidence, 
and the laws and regulations related to the veteran's claim, 
that essentially notifies the veteran of the evidence needed 
to prevail on his claim.  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claim and 
that there is no prejudice to him by appellate consideration 
of this claim at this time without a prior remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  

The service medical records also included a report of the 
veteran's examination for separation from service in February 
1946.  A chest X-ray was reportedly negative and the lungs on 
examination were normal. 

VA and private medical records show that the veteran was 
treated and evaluated for various conditions in the 1990's.  
The more salient medical reports with regard to the claim for 
service connection for residuals of pneumonia and abscess of 
the right lung will be discussed in the following paragraphs.

A private medical report shows that a chest-Xray in December 
1993 revealed that the veteran had minimal linear density at 
the right base and left mid lung field consistent with 
scarring.  No active disease process was found.

A private medical report shows that the veteran had a chest 
X-ray in May 1995.  There was some scarring as previously 
described in the December 1993 report, but no acute 
infiltrates were seen.  There was no pleural effusion or 
pneumothorax.

A private medical report shows that he underwent physical 
examination in February 1998.  Lungs were clear to 
auscultation with decreased breath sound in the right base.  

The veteran had chest X-rays in February 1998.  The lungs 
were clear. 

Private medical reports show that the veteran underwent 
pulmonary function tests in February 1998.  There was mild to 
moderate restriction.

The above August 1999 private medical report notes the 
veteran's history of complicated pneumonia in service that 
lead to lung abscess.  It was noted that the veteran 
continued to have shortness of breath and that current 
pulmonary function tests reveal mild ventilatory impairment.  
The examiner opined that it was most likely that the 
veteran's slight impairment was from his complicated 
pneumonia in service.

The veteran underwent a VA medical examination in October 
1999.  The veteran's claims folder was made available to the 
examiner.  The veteran's breath sounds were minimally 
diminished, but normal in character.  There was no clubbing 
or cyanosis.  It was noted that the veteran had been a smoker 
and that he stopped smoking at the time of his illness in 
service, but continued to smoke and inhale cigars until 17 or 
18 years ago.  It was noted that recent chest X-rays had been 
interpreted as normal and that pulmonary function tests had 
shown restrictive defect.  The examiner opined that it was 
unlikely that the veteran's current shortness of breath with 
exertion was related to his pneumonia in service.

VA pulmonary testing of the veteran was done in October 1999.  
Mild obstruction was found.

The service medical records show that the veteran had a 
complicated case of pneumonia in service that led to abscess 
of the right lung that required treatment with prolonged 
periods of hospitalizations.  While the veteran's lung 
condition was considered essentially normal at the time of 
the second hospital discharge in service, chest X-rays 
indicated that minimal changes in the region of the posterior 
portion of the right base had not completely resolved, 
although considered insignificant.  It was also found that 
the veteran's vital capacity was somewhat under normal, but 
he was considered ready for return to duty of a non-strenuous 
nature.  The Board notes that respiratory defects were not 
noted at the time of the veteran's medical examination for 
separation from service in February 1946.

The post-service medical records indicate the veteran's 
history of complaints of continuous shortness of breath after 
service and pulmonary function tests indicate that he has 
minimal respiratory defect.  Chest X-rays, however, are 
negative for active disease.  The opinion in the August 1999 
private medical report indicates that the veteran's current 
respiratory disorder manifested by slight ventilatory 
impairment is most likely due to his complicated pneumonia in 
service, whereas the opinion in the report of the October 
1999 VA medical examination indicates that the it is unlikely 
that the veteran's current shortness of breath with exertion 
is related to his pneumonia in service.

The overall evidence leaves the Board uncertain as to whether 
or not the veteran's current slight ventilatory impairment is 
related to his pneumonia with right lung abscess in service.  
While no symptoms of a respiratory disorder were noted at the 
time of the veteran's medical examination for separation from 
service in 1946, the symptoms are mild and chest X-rays 
indicate he does not have an active respiratory disease.  The 
post-service medical evidence indicates that the veteran has 
had continuous slight ventilatory problems and the Board 
notes that the veteran underwent prolonged treatment for 
complicated pneumonia in service.  The report of the 
veteran's VA medical examination in October 1999 with the 
opinion to the effect that the veteran's current slight 
ventilatory impairment is not related to pneumonia with right 
lung abscess in service does not discuss the opinion in the 
August 1999 private medical report to the contrary effect.  
After consideration of all the evidence, the Board finds that 
the overall evidence is in equipoise on the question of 
whether or not the veteran's current respiratory condition 
manifested by slight ventilatory impairment is related to his 
pneumonia with right lung abscess in service.  Under the 
circumstances, the veteran prevails with application of the 
benefit of the doubt doctrine.  VCAA, Pub. L. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (to be codified as amended at 
38 C.F.R. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for a respiratory disorder manifested by 
slight ventilatory impairment is granted.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

